CUNNINGHAM, J.,
Dissenting.—This is an equitable action seeking relief from a judgment and its enforcement. A number of grounds for relief are assigned justifying the relief prayed. Some of these grounds go to the entire judgment as rendered, such as the allegations of discharge in bankruptcy and want of or loss of jurisdiction. Other alleged grounds for relief go only to that part of the judgment fixing and foreclosing a mechanic’s lien on mines for services and freight charges in transporting fuel oil from a point distant to the mines. The grounds for relief from the part of the judgment fixing and foreclosing a lien are allegations of facts tending to show surprise, accident and mistake. Plaintiff alleges, in substance, that at a hearing of the former action the court announced, in ruling upon motions and a demurrer, that the facts stated in the complaint seeking to fix and foreclose a lien on the mines for hauling fuel oil to the mines state no grounds for fixing a lien for that service, as the law gives no right of lien for such services. This plaintiff, as the defendant in the action, was contending that such is the law, and the announcement of that rule of law by the court was satisfactory to plaintiff. The final trial of the cause on its merits was fixed for a later date. Plaintiff, the then defendant, being satisfied with the expressed view of the court on the only contested question in the case, did not appear at the trial on the merits. The judgment rendered fixed and foreclosed a lien on the mines for the charge of hauling fuel oil and for all other claims made by the lien claimant. Upon this feature of the case the plaintiff here alleges that it was surprised by the changed view the court took of the law applicable to the facts; that resting upon the former ruling as. *323the law of the case, this plaintiff had no aetual knowledge of the contents of the judgment as rendered until the time for appeal had expired and shortly before the commencement of this action. The power of the court over its judgments continues for the purpose of carrying the decree into execution ; therefore provisions inserted for the purpose of carrying the decree into effect may be amended or inserted at any time. 16 Cyc. 506, and note 84. In my opinion, the complaint states facts sufficient to invoke the equitable jurisdiction to restrain the carrying into effect of those provisions of the judgment fixing and foreclosing a lien in satisfaction of a judgment debt. In this respect the plaintiff alleges surprise arising from the authoritative announcement of the court, that a meritorious defense exists, and excuses negligence—the existence of all the central facts necessary to authorize relief from the provisions of the judgment inserted for the purpose of its enforcement in a particular manner. This measure of relief may be granted the plaintiff, and, in my opinion, a court of equity should grant such relief upon the facts alleged in the complaint.
The general demurrer should have been overruled.